Citation Nr: 0923452	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-30 165	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scars on the right and left buttocks.

2.  Entitlement to an initial compensable evaluation for a 
scar on the left leg.  

3.  Entitlement to an initial compensable evaluation for a 
scar on the left forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision granted service connection 
for residual scars from wounds to the left forearm, left 
buttocks, posterior and lateral crural muscles, and the 
pelvic girdle and assigned a noncompensable disability 
evaluation effective from July 24, 2004.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

During the pendency of the appeal, a rating decision dated in 
August 2006 assigned a separate 10 percent disability 
evaluation for scars on the right and left buttocks as well 
as separate noncompensable evaluations for a scar on the left 
leg and a scar on the left forearm effective from July 24, 
2004.  However, the Veteran continued his appeal.  

The Board subsequently issued a decision in December 2007 
which denied the issues on appeal.  The Veteran filed a 
motion for reconsideration in February 2008, and in March 
2009, a Deputy Vice Chairman of the Board ordered 
reconsideration of the Board's December 2007 decision.  See 
38 U.S.C.A. § 7103(b) (West 2002). 

As noted in more detail below, the Veteran died before the 
Board adjudicated the appeal on reconsideration.  The 
Veteran's surviving spouse has filed a request for 
substitution with the Board under a new law allowing for 
substitution of certain eligible persons upon the death of a 
Veteran for purposes of processing the claim to completion.  
As such and for the reasons noted below, this request is 
referred to the RO for appropriate action regarding such 
matters preliminary to the Board's adjudication upon 
reconsideration.  




FINDINGS OF FACT

On May 19, 2009, the Board received notification that the 
Veteran had died on May [redacted], 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such a request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).

In this case, the Board notes that the Veteran's surviving 
spouse has filed a request for substitution with the Board.  
Because the Veteran died after reconsideration of a Board 
decision had been ordered by the Board but before that 
adjudication took place, the appeal itself falls within the 
jurisdiction of the Board.  However, there are still 
preliminary matters which the RO may have to determine with 
regard to the surviving spouse's request for substitution at 
the Board which may include verification of her status as the 
surviving spouse and any other preliminary matters which are 
required once the Secretary issues regulations governing the 
rules and procedures for substitution upon death.  As such, 
this request is referred to the RO for appropriate action 
regarding such matters preliminary to the Board's 
adjudication upon reconsideration.  


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


